                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

MICHELLE LEAL,                                     )
          Plaintiff,                               )
                                                   )
       v.                                          )   CAUSE NO.: 2:13-CV-318-JPK
                                                   )
TSA STORES, INC. d/b/a THE SPORTS                  )
AUTHORITY                                          )
           Defendant.                              )

                                     OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion in Limine [DE 183], Defendant’s

Motions in Limine [DE 184], and Defendant’s Supplemental Motions in Limine [DE 185]. The

first two motions were filed on August 16, 2019. The third motion was filed on August 28, 2019.

Responses to the first two motions were filed on August 28, 2019, and the response to the third

motion was filed September 5, 2019. No replies were filed.

       “A motion in limine is a request for the court’s guidance concerning an evidentiary

question.” Mason v. City of Chicago, 631 F. Supp. 2d 1052, 1055 (N.D. Ill. 2009) (citing Wilson

v. Williams, 182 F.3d 562, 570 (7th Cir. 1999); Kiswani v. Phoenix Security Agency, Inc., 247

F.R.D. 554, 557 (N.D.Ill.2008)). Evidence is properly barred in limine if the evidence is

“inadmissible on all potential grounds.” Id. (citing Townsend v. Benya, 287 F. Supp. 2d 868, 872

(N.D. Ill. 2003)). If evidence does not meet this standard, the evidentiary ruling “should be deferred

until trial so that questions of foundation, relevancy and potential prejudice may be resolved in

proper context.” Id. at 1055-56 (quoting Hawthorne Partners v. AT & T Techs., Inc., 831 F. Supp.

1398, 1400 (N.D. Ill. 1993)).
        An order on motions in limine is a preliminary order, subject to change. This Opinion and

Order is not a final determination on any of the following issues and may be changed during the

course of trial if justified by the evidence or arguments.

        Based on the foregoing, the Court hereby GRANTS in part and TAKES UNDER

ADVISEMENT in part Plaintiff’s Motion in Limine [DE 183], Defendant’s Motions in Limine

[DE 184], and Defendant’s Supplemental Motions in Limine [DE 185]. The parties shall not

mention in the presence of the jury the motions in limine or the Court’s rulings thereon.

        Regarding the following matters no evidence, testimony, argument, or reference will be

permitted at trial:

    1. Documents that were not produced during discovery or otherwise disclosed;

    2. Affidavits, statements, interviews, or declarations of Defendant’s witnesses to resolve
       disputed issues of fact; additionally, Defendant must lay a proper foundation before using
       such documents to refresh a witness’s recollection or before such documents are read into
       evidence;

    3. Documents to which there is not yet a proper foundation until such a foundation is laid,
       absent the agreement of the parties;

    4. Expert testimony;

    5. Trial exhibits that are incomplete documents;

    6. Expert opinions given by lay witnesses;

    7. Reference to settlement negotiations between the parties;

    8. Testimony from undisclosed witnesses;

    9. Testimony, evidence, argument, or comment on the financial harm to Defendant that a
       judgment against Defendant would cause;

    10. Reference to living in a litigious society or Plaintiff engaging in a scam or scheme to
        defraud, playing the “litigation lottery,” or similar remarks;

    11. The nature and extent of Plaintiff’s injuries;

    12. Any warranty by Defendant on the bicycle.


                                                  2
   13. That the bicycle was cheaply made or of inferior quality;

   14. That Plaintiff’s husband asked questions of Defendant’s employees about the bicycle prior
       to his purchase of it;

   15. That anything prevented Plaintiff’s husband from reading the sales ticket before signing it;

   16. That Defendant’s employee did not sign the sales ticket showing the inspection was
       completed as indicated;

   17. That any other employee had physical contact or made adjustments or changes to the
       bicycle after the pre-sale inspection;

   18. That Plaintiff’s husband did not sign the sales ticket and freely initial the four paragraphs
       shown on the right side of the ticket, reflecting his agreement to the terms of sale; and

   19. Personal details about Defendant’s attorneys, including that they are from Chicago.

       Further, though expert opinions from lay witnesses are not permitted, a lay witness may

provide opinion testimony that is “(a) rationally based on the witness’s perception; (b) helpful to

clearly understanding the witness’s testimony or to determining a fact in issue; and (c) not based

on scientific, technical, or other specialized knowledge within the scope of Rule 702 [of the Federal

Rules of Evidence].” Fed. R. Evid. 701.

       Additionally:

   1. Counsel shall not state their personal opinions during opening statements or closing

       arguments;

   2. No one at trial shall suggest to the jury that, by filing motions in limine, any party sought

       to exclude from proof any matter bearing on the issues of the rights of the parties;

   3. Plaintiff shall not bring claims of negligent assembly, negligent training, breach of

       warranty, or inherent defect at trial; however, this does not preclude evidence of

       Defendant’s tightening of the handlebars or failure to do so;

       The rulings above represent agreements reached by the parties or issues conceded during

briefing. If either party wishes to be heard further or seek reconsideration, that party may raise the

                                                  3
issue at the upcoming telephonic status conference. All other requests contained in the three

motions in limine are taken under advisement.

       So ORDERED this 12th day of September, 2019.

                                                s/ Joshua P. Kolar
                                                MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                UNITED STATES DISTRICT COURT




                                                4
